               Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 1 of 21




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     IN THE MATTER OF THE                            CASE NO. C20-5376 BHS
 8   COMPLAINT OF THE SCANDIES
     ROSE FISHING COMPANY LLC AND                    AMENDED ORDER
 9   MATTSEN MANAGEMENT LLC, AS
     OWNERS AND/OR OPERATORS OF
10   THE VESSEL SCANDIES ROSE,
     OFFICIAL NUMBER 602351, FOR
11   EXONERATION FROM AND/OR
     LIMITATION OF LIABILITY
12

13

14
           THIS MATTER is before the Court on the following Motions: 1 Claimant
15
     Rousseau-Gano’s Motion to appoint an Independent Guardian Ad Litem, Dkt. 49;
16
     Claimants Lawler and Gribble’s Motion for Leave to File Statutory Interpleader, Dkt. 50;
17
     and Claimant Rainey’s Motion for leave to seek ARCP 90.2 court approval of the minor
18
     settlement in Alaska Superior Court, Dkt. 52.
19
           The Court has reviewed all the materials submitted.
20

21
           1
              Rainey’s Motion to Consolidate Motions for Ruling, Dkt. 53, is GRANTED, as
22   reflected in this Order.


     ORDER - 1
                Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 2 of 21




 1                                     I.   BACKGROUND

 2          On December 31, 2019 the fishing vessel Scandies Rose sank in rough seas off the

 3   Alaska Peninsula, near Sutwick Island, Alaska. Five men died: Brock Rainey, David

 4   Cobban, and Arthur Ganacias (whose estates are represented by Gerald Markham), Seth

 5   Rousseau-Gano (whose estate is represented by Kevin Coluccio), and the captain, Gary

 6   Cobban, Jr. (whose estate did not file a claim). Their bodies were not recovered. Two

 7   men, Jon Lawler and Dean Gribble, survived. They are represented by Joe Stacey.

 8          On April 17, 2020, Scandies Rose Fishing Company (the vessel’s owner and

 9   operator) and Mattsen Management (the provider of management services to the vessel)

10   commenced this admiralty action for exoneration or limitation of liability. Dkt. 1. All the

11   claimants 2 have Answered. The estates of the deceased assert wrongful death and

12   survival actions for damages under the Jones Act and general maritime law. See Dkts. 14

13   and 17 (Amended Answers). The survivors allege that the Scandies Rose was not

14   seaworthy and that its owners and management were negligent. They seek all permissible

15   damages 3 under the law. See Dkts. 6 and 7.

16          In May 2020, Attorney Markham commenced a probate action in the Superior

17   Court of Alaska at Kodiak for the Estate of Brock Rainey, based on the assertion that

18

19          2
              Lawler and Gribble each filed Jones Act claims in King County Superior Court
     in early April 2020, but those actions were stayed by this Court’s Injunction, Dkt. 5. See
20   also Lawler and Gribble’s December 29, 2020, request for a status conference, Dkt. 37.

21
            3
             Each claimant’s operative Answer also seeks dismissal of this limitation action
22   and asserts the right to a jury trial under the Savings to Suitors Clause, 28 U.S.C. § 1333.


     ORDER - 2
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 3 of 21




 1   Brock was domiciled in Alaska. See Estate of Rainey, Cause No. 3KO-20-30PR, Dkt. 63-

 2   1. In June 2020, Attorney Markham filed in that case a “Motion to Make a Finding of

 3   Brock Rainey’s Presumptive Death.” Dkt. 78-8 at 2.

 4         Alaska Superior Court Judge Wallace held a hearing on July 20, 2020. Survivors

 5   Lawler and Gribble appeared and testified that Brock had died in the sinking. The

 6   Superior Court entered that day an “Order to Start Formal Probate and Appointing a

 7   Personal Representative,” finding there was “clear and convincing evidence that Brock

 8   Rainey died from drowning when the fishing vessel SCANDIES ROSE sank on

 9   December 31, 2019.” Dkt. 46-1.

10         The Rainey Estate claims that Brock had a minor daughter, L.W. Judge Wallace’s

11   Order listed Brock’s heirs as Damien, son, and L.W., daughter. It appointed Damien and

12   Jill Wasson (L.W.’s mother), as co-personal representatives of the Rainey Estate. Id.

13         In September 2020 the Claimants began drafting a joint policy limits settlement

14   demand letter to the Limitations Plaintiffs, represented by Attorney Michael Barcott,

15   seeking the limits of their Protection and Indemnity (“P&I”) insurance policy. The

16   Claimants knew that the Limitations Plaintiffs’ P&I policy was a “wasting policy,” from

17   which defense costs are deducted from the policy’s available indemnity limits, and that

18   something more than $9 million dollars remained. Attorney Coluccio drafted and

19   circulated a proposed demand letter. His draft concluded:

20         In anticipation that this offer will be accepted and policy limits will be paid,
           the claimants will submit the appropriate paper work for the Alaska
21         Superior Court’s minor approval and payment of any share to any minors.
           This offer is further conditional on the court’s approval that settlement
22


     ORDER - 3
                    Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 4 of 21




 1              within policy limits is in the best interest of any minor child(ren). Mr.
                Markham will endeavor to secure approval as quickly as possible.
 2
                We are requesting payment of policy limits and demanding that
 3              confirmation of payment be provided within 10 days of this letter.

 4   Dkt. 46-2 (emphasis added). On October 1, 2020, Attorney Markham made what he

 5   described 4 as “minor changes” to the draft. He explained that he needed the proceeds (the

 6   policy limits) to be deposited in his trust account because he didn’t “think the court will

 7   approve the minor settlement under our rules without that condition and it has to have

 8   jurisdiction over them.” Dkt. 46-3. He also suggested that Attorney Barcott wouldn’t

 9   agree to pay until he (Markham) obtained the minor settlement approval. Id.

10              Attorney Coluccio revised the letter and sent it to Attorney Barcott on October 2.

11   Like the draft, the final demand letter was conditioned on there being at least $9 million

12   left on the wasting insurance policy. In exchange, the claimants agreed to “release the

13   carrier from any liability beyond policy limits, including punitive damages, upon

14   payment of said policy limits.” Dkt. 46-5. The letter informed Attorney Barcott that after

15   payment, the claimants will “undertake division of said policy limits among themselves.”

16   Id.

17              Attorney Coluccio’s demand letter replaced the last sentence in the draft quoted

18   above with the following:

19              Payment to be made to the Gerald Markham trust account within 10 days
                after written notice of [] Superior court approval of the minor settlement[.]
20              We are requesting acceptance of this policy limits demand within 10 days
                of this letter.
21
                4
                    Attorney Markham asks the Court to consider this extrinsic evidence. Dkt. 46 at
22   2, n. 2.


     ORDER - 4
                Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 5 of 21




 1
     Id. Attorney Barcott accepted the policy limits demand in a short email dated October 15.
 2
     Dkt. 46-6.
 3
            On November 2, 2020, the parties 5 informed this Court that the Limitation
 4
     Plaintiffs and the claimants had reached a global settlement in this case, and, among other
 5
     things, asked the court to strike the trial date. Dkt. 34.
 6
            On November 9, 2020, Attorney Markham endeavored to obtain in Alaska
 7
     approval of the settlement on minor L.W.’s behalf. He did not do so in the pending Estate
 8
     of Rainey probate case; he instead commenced a new, ex parte action, In re L.W., Cause
 9
     No. 3KO-20-00059PR, in Alaska Superior Court in Kodiak. The case was assigned to
10
     Judge Wallace. Attorney Markham apparently filed the bulk of that case under seal, and
11
     he sought relief well beyond that court’s approval of the global policy limits settlement as
12
     in the best interests of minor L.W.
13
            First, Attorney Markham also filed a “confidential” motion for an order “directing
14
     deposit of L.W.’s comingled settlement funds” into his trust account. Dkt. 65-3 (emphasis
15
     added). Second, he sought “an order directing the above entitled relief as ancillary to its
16
     probate jurisdiction over the approval of this minor child LW’s settlement sought herein
17
     and confirmation of its determination of Brock Rainey’s paternity of LW’s.” Id. (emphasis
18
     added). The latter is apparently a reference to Judge Wallace’s July 20, 2020 Order
19

20
            5
             Attorney Markham did not sign the notice of settlement. The other parties
21   explained that while Markham agreed that, as between the Limitations Plaintiffs and the
     claimants, the case was settled, he was reluctant to sign the notice when the minor
22   approval had not yet been obtained. Dkt. 34.


     ORDER - 5
                Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 6 of 21




 1   opening probate in Estate of Rainey, Dkt. 46-1, which Attorney Markham has since

 2   claimed is a “final judgment” adjudicating that L.W. is Brock’s daughter.

 3          Survivors Lawler and Gribble sought and obtained Judge Wallace’s permission to

 4   intervene and oppose L.W.’s motion. Dkt. 52-2 at 1, 7, and 13. 6 They argued it would be

 5   premature to determine the global settlement was in L.W.’s best interest, before it was

 6   established that she was entitled to any (much less some specific) share of the policy

 7   proceeds as Brock’s daughter. Dkt. 52-2 at 8. They argued that Attorney Markham was

 8   seeking to “boot strap” a finding of entitlement (paternity) into a motion for approval of a

 9   still-hypothetical minor settlement. They also argued that the court should not rule in

10   piecemeal fashion, in effect ruling that some future share of the settlement funds would

11   be reasonable. Dkt. 52-2.

12          On December 28, 2020, Judge Wallace held a telephonic hearing, and issued a

13   written Order denying all the Rainey Estate’s motions:

14          Mr. Markham asks this court to exercise jurisdiction in a matter that is
            currently before the Federal Court in Washington in the context of a
15          maritime wrongful death action. The minor is an averred child of one of
            the decedents[.]
16
                   ***
17                 Mr. Markham’s petition seeks to use probate procedures in Alaska to
            have this court issue an order affecting the disposition of the $9 million
18          in insurance proceeds in the pending federal case. Intervening survivors
            have asked this court to deny the motions and dismiss the case for lack of
19          personal jurisdiction, subject-matter jurisdiction, and based on the prior
            pending case doctrine.
20                 The request to have this court issue an order approving settlement
            and ordering the Washington litigants to release the funds in Mr.
21
            6
              The record appears to include only Attorney Markham’s Motion, Dkt. 65-3, and
22   these three the responsive filings in L.W.


     ORDER - 6
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 7 of 21




 1         Markham’s trust account is denied. Such an order unnecessarily inserts
           this court into a previously pending federal maritime action before the
 2         Federal Court in Washington.

 3                 This court views exercising legal authority over the proceeds at issue
           in the federal action as an ill-advised assertion [of] its jurisdiction. It is
 4         further unnecessary by the availability of equally efficacious and
           alternative remedies to vindicate the minor’s interests available in
 5         federal court. The Federal Court issued an injunction to prevent any of
           the litigants from initiating any further proceedings relating to the
 6         matter before it. This court finds unpersuasive Mr. Markham’s reading of
           the minute order as stating that the federal court urged the litigants to
 7         resolve the dispute in the Alaskan trial courts. The Washington Federal
           Court is the most legally appropriate forum to resolve disputes issues
 8         regarding the settlement proceeds.

 9                In this court’s view the intervenor’s suggestion of a federal
           interpleader action, which would result in the depositing of the funds with
10         the federal court in Washington, is a sensible path forward. This is the
           more appropriate course of action which will most likely assure that each
11         individual interest in the insurance proceeds will be appropriately addressed
           by a court whose subject matter jurisdiction is unsullied by questions of
12         personal jurisdiction.

13                For the foregoing reasons, this court declines to follow petitioner’s
           invitation to exercising probate jurisdiction. Both the Motion to Show
14         Cause and the November 9, 2020 Petition for Court Approval that
           Settlement within Policy Limits is in Best Interest of the Child are denied.
15
                  This order is without prejudice to the minor to bring an action in
16         probate at a later date if it becomes legally established that she has been
           denied an appropriate legal remedy by the federal court.
17
     Dkt. 37-1 (also filed at Dkts. 42-1, 44-1, 46-8, and 65-1) (bolded emphasis added).
18
           The Rainey Estate had filed the same day in In re L.W. an “ARCP 90.2 Petition for
19
     Court Approval of Settlement of Insurance Death Benefits Claims for Minor Child.” This
20
     additional request, wholly unrelated to the minor settlement approval outlined in Attorney
21

22


     ORDER - 7
                Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 8 of 21




 1   Coluccio’s letter, involved a separate claim 7 under a separate Accidental Death and

 2   Dismemberment (ADD) insurance policy Scandies Rose provided to the ship’s crew.

 3   That ADD claim arises from Brock’s death, but it is not part of this case or this

 4   settlement. It is not clear why the motion was filed in In re L.W., and it is not clear what

 5   settlement Judge Wallace was asked to approve on behalf of the minor L.W. The Motion

 6   itself is rather glaringly not in the record. But the ADD claim has not been settled, as

 7   Judge Wallace’s Order recognized. Judge Wallace’s Order also encouraged Rainey to

 8   address any future settlement of the ADD claim to a Washington court:

 9          It is obvious from the pleading that no settlement has been reached yet.
            The court will therefore treat this December 28, 2020 petition as
10          prematurely filed and rejects it at this time. Leave is granted to the
            petitioner to refile this petition once a settlement is reached. But the
11          court further observes that the child has no connection with the state
            of Alaska save the unfortunate death of her father. Therefore, as the
12          minor and personal representative reside in Washington, it appears
            clear to this court that the personal representative could obtain
13          relief for the minor for purposes of probating the insurance
            proceeds through probate court in Washington.
14
     Id. (bolded emphasis added).
15
            In response to these events, at the end of December 2020, the Limitations
16
     Plaintiffs, Rousseau-Gano, and Lawler and Gribble asked this Court for a status
17
     conference. Dkts. 35, 37, and 38. All parties then reported to the Court on the status of
18

19          7
             Attorney Markham also filed in December 2020 an additional Alaska case,
     Estate of Rainey v. Scandies Rose, Alaska Superior Court Cause No. 3KO-20-00244 CI.
20   That Jones Act case seeks to recover from Scandies Rose damages arising from an
     unrelated knee injury Brock suffered on the Scandies Rose in October 2017, more than
21   two years before the vessel sank. See Complaint in that case, Dkt. 59-4. The “knee” case
     was also filed in Kodiak, Alaska, and assigned to Judge Wallace. Like the ADD claim,
22   the knee case not part of this case or this settlement.


     ORDER - 8
                Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 9 of 21




 1   the case and the settlement, and the Court held a telephonic conference on January 14,

 2   2020. The Court invited the parties to file motions on the outstanding issues, and they

 3   have done so.

 4          In the meantime, on January 11, 2021, the Rainey Estate asked Judge Wallace to

 5   Reconsider his denial of its motions in L.W., urging him to conclude that he had already

 6   determined (1) that Brock was domiciled in Alaska when he died, and (2) that L.W. was

 7   his child. Dkt. 44-2, referencing the Alaska Court’s July 20, 2020 Order in Estate of

 8   Rainey, Dkt. 46-1.

 9          On January 25, 2021, the Alaska Superior Court denied the motion:

10          Reconsideration is hereby denied. On January 14, 2021, the Court received
            a Notice of Relevant Development 8 on Motion for Reconsideration from
11          Mr. Markham, stating that he intended to file a motion to determine the
            paternity of L.W. In the Court’s view, there is no issue outstanding in this
12          matter until Mr. Markham files [a] motion to resolve paternity.”

13   Dkt. 57-1. Gribble and Lawler contend that Attorney Markham’s various Alaska Motions

14   intentionally violated this Court’s Injunction on other proceedings, Dkt. 5. They assert

15   that Judge Wallace ultimately dismissed L.W. and ordered the clerk to return to Attorney

16   Markham the sealed pleadings he filed there and would not share with the intervenors.

17   Dkt. 64 at 4, n. 1.

18          The status conference and the resulting motions disclose two major impediments

19   to the global settlement’s consummation: (1) how to ensure that the Limitations

20   Plaintiffs’ wasting P&I policy limits remain above the settlement-required $9 million,

21
            8
             The “relevant development” may well have been the status conference in this
22   Court, held the same day. Attorney Markham’s January 14 filing is not in the record.


     ORDER - 9
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 10 of 21




 1   and (2) how to determine whether L.W. is in fact Brock’s daughter, and thus entitled to

 2   some future share of that settlement fund.

 3           The Limitation Plaintiffs’ contractual obligation to pay the remaining policy limits

 4   was conditioned on Attorney Markham’s written notice that the minor settlement had

 5   been approved by the Alaska Superior Court as in the best interests of the child. Dkt. 46-

 6   5. Months later, that condition has not been met. The Alaska Court was instead asked to

 7   decide at least two other major issues directly impacting this case (and to address a third,

 8   unrelated and unsettled case), and it learned that Brock himself claimed he lived in

 9   Indiana just days before he died. See Dkts. 68-1, 59-2, and 59-3. Accordingly, the Alaska

10   Court reasonably and pointedly declined to interfere in this case, twice. Dkts. 37-1 and

11   57-1.

12           In the form of a proposed interpleader, the Limitations Plaintiffs now seek to pay

13   the wasting policy limits out of their control, notwithstanding the claimants’ failure to

14   provide the agreed-upon written notice of minor settlement approval. They do so in an

15   effort to ensure that the settlement agreement’s major condition—that the policy proceeds

16   exceed $9 million—is met.

17           Attorney Markham opposes interpleader, maintaining the settlement agreement

18   requires the funds to be placed in his trust account. 9 The other claimants argue that the

19   Washington Rules of Professional Conduct do not permit an attorney to hold the property

20

21           This is not accurate. Payment into that trust account was conditioned on Attorney
             9

     Markham’s notice that he had obtained the minor settlement approval. Neither of those
22   events has occurred.


     ORDER - 10
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 11 of 21




 1   of other claimants in his trust account, and specifically instruct that interpleading funds in

 2   order to facilitate a resolution of a dispute over them may be reasonable and appropriate.

 3   RPC 1.15A(g). The other parties agree the better solution is for the Limitations Plaintiffs

 4   to interplead the funds here, and to “stop the bleeding” on the wasting insurance policy

 5   proceeds while other issues are resolved. The Motion for Leave to File a Supplemental

 6   Interpleader is addressed below.

 7          Despite Attorney Markham’s vigorous claims to the contrary, the second issue,

 8   paternity, has not yet been adjudicated. At Attorney Markham’s request, the settlement

 9   agreement contemplated approval of the minor settlement in Alaska, but it did not

10   address paternity. Rousseau-Gano, Lawler and Gribble concede that if L.W. is Brock’s

11   daughter, she is entitled to participate in the division of the settlement fund like the other

12   heirs, at a later stage in this litigation. But for several reasons, they question whether

13   L.W. is in fact Brock’s daughter. The parties and the Court agree that if paternity is

14   established, any proposed division 10 of the policy proceeds will require some sort of

15   minor settlement approval. In Washington, that process would involve a guardian ad

16   litem. In Alaska, apparently, such approval may be obtained from a court.

17          In any event, any approval of a minor settlement—whether the relatively mundane

18   task of opining that a global settlement allowing all claimants to divide policy limits is in

19

20          10
                If Rainey establishes that L.W. is Brock’s daughter, any proposed division of
     the policy limits among the claimants will presumably also require a formal approval of
21   L.W.’s share. A guardian ad litem’s effort and expertise are more likely to be warranted
     at this later stage. If L.W. is not Brock’s daughter, she will not be entitled to a share of
22   the settlement fund, and there will be nothing for a GAL to evaluate.


     ORDER - 11
            Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 12 of 21




 1   the best interest of a minor claimant, or the presumably far more complicated future

 2   determination that some proposed division of those proceeds is reasonable—necessarily

 3   depends on a binding determination that L.W. is Brock’s daughter.

 4          In this context, the pending motions are addressed in turn.

 5                                      II. DISCUSSION

 6   A.     The motion for leave to file a statutory interpleader is GRANTED.

 7          Lawler, Gribble, and Rousseau-Gano ask 11 the Court to permit the Limitations

 8   Plaintiffs to interplead the remaining insurance policies into this Court. The Limitations

 9   Plaintiffs agree, and ask that before funds are then distributed to a claimant, that claimant

10   be required to sign a release. These “Joint Moving Parties” argue persuasively that a

11   statutory interpleader is the only ethical way for the Limitations Plaintiffs to pay the

12   funds into the Court’s registry, and to preserve the policy proceeds above the required $9

13   million. See 28 U.S.C. § 1335 and RPC 1.15A(g).

14          They specifically argue that it would violate the applicable Washington Rules of

15   Professional Conduct for an attorney in this case to hold the policy proceeds in his trust

16   account, particularly one outside this state. See Dkt. 59-5. This applies to Attorney

17   Barcott, who currently holds the funds in his trust account, and to Attorney Markham,

18   who claims the parties all agreed the funds should be placed in his trust account (based on

19
            11
              These claimants, rather than the Limitations Plaintiffs themselves, filed the
20   motion in an understandable attempt to limit the expenditure of attorneys’ fees by
     Limitations Plaintiffs’ counsel. Fees incurred by Attorney Barcott are paid from the
21   wasting insurance policy, depleting that fund for the claimants. Attorney Barcott
     informed the Court at the status conference that more than $9 million remained, but that
22   additional fees or the cost of a bond would bring the remainder below that required mark.


     ORDER - 12
            Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 13 of 21




 1   his inaccurate claim that that was required in order to obtain minor settlement approval

 2   under Alaska law).

 3          They also argue that such an interpleader would end the litigation between all of

 4   the claimants on the one hand and the Limitations Plaintiffs (and their insurer) on the

 5   other, while preserving the settlement fund by obviating the need for Attorney Barcott to

 6   continue litigating this settled case at the claimants’ expense. That, of course, was the

 7   primary feature of the parties’ global settlement.

 8          Interpleader, the claimants argue, is an ethical “safe harbor” and it promotes

 9   judicial economy. It also is a logical step toward the ultimate resolution of the case,

10   which now concerns only damages: how shall the remaining insurance proceeds be

11   divided among the estates and beneficiaries of the four decedents, and the two survivors?

12          The Estates of Rainey, Ganacias, and Cobban oppose an interpleader. At the status

13   conference, Attorney Markham argued that interpleader was not required, and that it

14   would cost more than simply paying the funds into his trust account. Attorney Markham

15   seems to suggest that because the parties agreed to pay the funds there, RPC 1.15A does

16   not apply. 12 He also suggests that funds in the court registry “lose their tax-exempt

17   status,” but that concern is not explained and does not immediately make sense. He

18   suggests that Limitations Plaintiffs post a bond instead, but as Attorney Barcott points

19
            12
               Again, Attorney Markham represented to the other parties that the Alaska Court
20   required the funds to be in his Alaska trust account, so it would have jurisdiction to
     approve the minor settlement. Dkt. 46-3. The Alaska Court was evidently not persuaded
21   that was true, and it denied the motions. Attorney Markham has not articulated a
     persuasive reason for allowing the funds to reside in his trust account while the parties
22   move forward on dividing them.


     ORDER - 13
            Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 14 of 21




 1   out, such a bond would cost 1-2% of the bonded amount, or up to $180,000 in this case.

 2   Such a bond, he claims, would reduce the available settlement proceeds under the bond

 3   below the required $9 million, and requiring one here is a “uniquely bad idea.”

 4          Attorney Markham next argues that an interpleader is not required under Hartford

 5   Acc. & Indem. Co. of Hartford v. S. Pac. Co., 273 U.S. 207 (1927). Claimants point out

 6   that the law has changed markedly since that opinion—interpleader was an equitable

 7   remedy then, and unlike this case, that case involved a limitation fund. See Dkt. 60 at 4-6.

 8   Hartford is of little moment here. Even if interpleader is not required, there is no

 9   persuasive argument against it.

10          The Limitations Plaintiffs accurately claim they have a unilateral right to

11   commence such an action and argue that requiring them to do so in a new, separate case

12   is a waste of time, judicial resources, and, importantly to the parties, the remaining limits

13   available under the policy. A supplemental Interpleader Complaint in this case protects

14   all the claimants, including L.W., and it permits the Limitations Plaintiffs to exit the case

15   with the maximum amount of policy proceeds left to divide among the claimants.

16          Attorney Markham’s remaining objection to interpleader is his fear that the other

17   claimants seek a jury trial on the division of the proceeds. The Court makes no ruling on

18   the efficacy of any such effort, but notes that the Estates of Rainey, Ganacias, and

19   Cobban all demanded “trial by jury of all issues of liability and damages” in their

20   Answer. Dkt. 9 at 1 and 10. The Court agrees that a jury trial on the subsequent division

21   of the policy proceeds would be unwise and inefficient, but that is not a basis for denying

22   the otherwise well-taken motion to interplead the funds.


     ORDER - 14
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 15 of 21




 1          The Motion for Leave to File a Supplemental Interpleader, Dkt. 50, is

 2   GRANTED. Limitations Plaintiffs shall file a Supplemental Complaint within 14 days

 3   and shall deposit the settlement funds into the Court’s Registry. As part of their

 4   interpleader action, Limitation Plaintiffs shall submit a proposed form of release that they

 5   would require be signed prior to money being disbursed from the interpleader fund. It

 6   will be required that a release be signed by any claimant prior to withdrawing fund from

 7   the interpleader action. The parties are encouraged to work together to develop a form of

 8   release that is acceptable and in accordance with the usual standards in such matters. If

 9   the parties cannot agree on a form of release the Court will determine an appropriate form

10   in accordance with usual standards for releases in maritime death and injury claims prior

11   the disbursement of funds.

12   B.    The motion for leave to again seek ARCP 90.2 minor settlement approval in
     Alaska Superior Court is DENIED.
13
            The Rainey Estate’s Motion superficially asks this Court to authorize it to again
14
     seek the Alaska Superior Court’s ARCP 90.2 approval of the global settlement as in
15
     minor L.W.’s best interest. Dkt. 52. As Lawler and Gribble point out, Rainey’s proposed
16
     order, Dkt. 52-11, suggests that it instead seeks this Court’s determination that minor
17
     settlement approval is a probate matter, and that this Court does not have probate
18
     jurisdiction.
19
            Lawler and Gribble also argue that the Alaska Court has already twice denied
20
     Attorney Markham’s efforts to obtain such approval (and further relief), in part because it
21
     had doubts about its jurisdiction. The other Claimants also argue persuasively that this
22


     ORDER - 15
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 16 of 21




 1   Court does not have the power to direct a state court to act on a matter that it has already

 2   wisely declined to address, and which is properly pending in this Court.

 3          Other than the fact that Attorney Markham successfully inserted into the

 4   settlement demand language making the Limitations Plaintiffs’ obligation to pay

 5   contingent on his obtaining such approval, there is no legal reason that the required

 6   approval to be obtained in Alaska, or that it be done through probate. The other claimants

 7   argue that state courts do not probate damages in a Jones Act case because the proceeds

 8   neither pass within the estate nor are they distributed under state statutes. See Dkt. 64 at

 9   6-8 (citing In re Dennison’s Estate, 124 N.Y.S.2d 668, 670 (N.Y. Sur. 1953) (“Damages

10   under [the] Jones Act must be distributed in accordance with the Act rather than the state

11   wrongful death statute. Any recovery of damages . . . must be disposed of and distributed

12   in the same manner as a recovery on a death claim and not as an asset belonging to the

13   decedent’s estate.”) (other citations omitted)).

14          In any event, the minor settlement approval is no longer the critical issue, if it ever

15   was. The Limitations Plaintiffs will now pay the remaining policy limits into the registry

16   of this Court, even though the minor settlement approval has not yet been obtained. The

17   claim that they have “no duty to do so,” Dkt. 55 at 3, does not mean they cannot do so,

18   when they are willing to, to save the settlement. This Court can (under LCR 17(c))

19   approve any proposed division of the policy limits as in the best interest of the minor

20   claimant, once it is established that she is Brock’s daughter.

21

22


     ORDER - 16
            Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 17 of 21




 1          To the extent the Rainey Estate’s motion seeks this Court’s permission to litigate

 2   this issue in Alaska, or asks this Court to encourage Judge Wallace to reverse himself, it

 3   is DENIED.

 4          The issue that must be addressed first is paternity, not minor settlement approval.

 5   The Rainey Estate continues to argue that the Alaska Court already conclusively

 6   determined that L.W. is Brock Rainey’s daughter, an assertion the other claimants

 7   describe as “frivolous.”

 8          The July hearing addressed Attorney Markham’s motion to “make a finding as to

 9   Brock Rainey’s presumptive death” (as his body was not recovered). Dkt. 78-8 at 2. The

10   order listed Damian as Brock’s son and L.W. as his daughter, but there is no recitation of

11   facts up on which any “finding” as to such status could have been based—there is no

12   evidence or serious argument that paternity was even contested at that hearing. and

13   Rousseau-Gano’s attorney was not even present at the hearing.

14          Attorney Markham claims that even if Attorney Coluccio was not present, he is

15   “in privity” with Lawler and Gribble, who were at the hearing (presumably to testify that

16   Brock died in the sinking). But it makes no sense that the survivors testified about a

17   paternity issue that had not yet arisen, or that their knowledge or testimony on that

18   subject could have been relevant. Rousseau-Gano’s attorney, Mr. Coluccio, is no more in

19   privity with Lawler and Gribble’s counsel, Mr. Stacey, than he is with Mr. Markham;

20   each represents competing claimants to a finite fund. Rainey’s claim that the July hearing

21   was the parties’ one chance to dispute paternity is not correct, and Judge Wallace’s

22   “order” determining that Brock died in the sinking, and appointing personal


     ORDER - 17
            Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 18 of 21




 1   representatives, is not a “judgment to the world” on the fact that L.W. was conclusively

 2   determined to be Brock’s daughter.

 3          Judge Wallace’s subsequent Orders demonstrate that he does not share Attorney

 4   Markham’s belief that he already adjudicated this issue at that July hearing. To the

 5   contrary, his December Order denied Attorney Markham’s request that he “confirm” his

 6   “determination of Brock Rainey’s paternity.” See Dkt. 65-3. The Order instead describes

 7   L.W. as “an averred child of one of the decedents[.]” Dkt. 37-1 (emphasis added).

 8          Judge Wallace’s January 2021 Order Denying Reconsideration reflects that he was

 9   not persuaded by Attorney Markham’s motion or his supplemental filing, 13 ruling “there

10   is no issue outstanding in this matter unless and until Attorney Markham files a motion to

11   resolve paternity.” Dkt. 57-1. Attorney Markham reads this as a potential willingness on

12   Judge Wallace’s part to consider the paternity issue, notwithstanding his prior orders

13   explaining why he would not address the settlement approval, payment of policy

14   proceeds into Attorney Markham’s trust account, or paternity, and instead deferring to

15   this Court. But that Order cannot be squared with the notion that Judge Wallace already

16   adjudicated the paternity issue.

17          Nor is the “self-authenticating” DNA test Attorney Markham obtained in

18   December 2020 the definitive answer to the paternity question. See Dkt. 52-9. The

19   document is no more self-authenticating than any other expert opinion, and as the other

20   claimants point out, no one qualified to interpret or explain it has submitted any evidence

21
            13
22               This filing is not in the record.



     ORDER - 18
            Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 19 of 21




 1   about how it was conducted or what it means. Claimant Rousseau-Gano’s expert, on the

 2   other hand, has submitted evidence that that DNA test does not prove that L.W. is

 3   Brock’s daughter, and explains why additional testing is required. See Johnson Decl.,

 4   Dkt. 67.

 5          If and to the extent the Motion asks this Court to determine that paternity has been

 6   established, it is DENIED.

 7          In order to move forward toward the ultimate resolution of this case, the next issue

 8   is whether L.W. is Brock’s daughter. Apparently without irony, Attorney Markham

 9   accuses Attorney Coluccio of “burying” the paternity issue in his Motion to appoint a

10   guardian ad litem, Dkt. 49. See Dkt. 55 at 3. But the record demonstrates that the Rainey

11   Estate furtively sought to obtain a paternity ruling in Alaska (or rather, a ruling in L.W.

12   that the matter had already been decided in Estate of Rainey), in a case filed ex parte and

13   under seal, ostensibly to obtain minor settlement approval.

14          The other claimants have been “up front” about trying to resolve the paternity

15   issue so that the settlement can proceed. They offered to stipulate to a paternity

16   determination in any of several ways: through an agreed testing procedure, through

17   arbitration, through an evidentiary hearing in Alaska, or in this court, possibly through

18   the appointment of a special master. See Dkt. 65.

19          Attorney Markham apparently rejected each of these proposals. Nor has he

20   undertaken to establish paternity in Skagit County, Washington, where L.W. lives with

21   her mother. In Washington, the proper venue for a proceeding to adjudicate parentage is

22   “the county in which the child resides.” RCW 26.26A.420(1).


     ORDER - 19
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 20 of 21




 1          As the other claimants point out, L.W.’s mother could commence an action to

 2   determine paternity in Skagit County Superior Court “next week,” under RCW

 3   26.26A.030. A paternity claim is a standalone claim and is not a probate matter. L.W.’s

 4   paternity is not an issue that has been or must be determined by Judge Wallace in Alaska,

 5   in Estate of Rainey or In re L.W. L.W.’s ultimate entitlement to a portion of the insurance

 6   proceeds, they argue, is a Jones Act recovery; it is not a claim to a portion of Brock’s

 7   estate. Dkt. 64 at 10.

 8          There is no showing that the Alaska Court must decide paternity, or that it has

 9   jurisdiction to do so, and it has not already done so. Instead, it clearly (and in this Court’s

10   view, properly) explained that it will not entertain these issues in light of this pending

11   case. Sending the issue back to a court with questionable connection to the parties and the

12   issues, and which has already persuasively declined to address it, twice, is not appropriate

13   or fruitful. To the extent the Rainey Estate’s Motion, Dkt. 52, asks this Court to order that

14   this issue be resolved in Alaska Superior Court, it is DENIED.

15          Each of the other identified mechanisms for resolving the paternity issue is

16   reasonable, and the Court is hopeful that this Order will lead to an agreement on how to

17   resolve the issue quickly, fairly, and transparently.

18   C.     The motion for appointment of an Independent Settlement Guardian ad litem
     is Denied without prejudice.
19
            Rousseau-Gano asks the Court to appoint an independent guardian ad litem in this
20
     case to evaluate the settlement on L.W.’s behalf under LCR 17(c). Dkt. 49. He suggests
21
     that the GAL could also oversee the paternity testing that is sure to be part of the
22


     ORDER - 20
             Case 3:20-cv-05376-BHS Document 95 Filed 06/14/21 Page 21 of 21




 1   resolution of that issue, and that position is not without merit in the context of this case.

 2   There are, however, numerous ways that L.W.’s paternity can be resolved. If the parties

 3   cannot agree on a mechanism, there is a clear alternative through the Washington

 4   statutory scheme designed for that purpose. If L.W. is Brock’s daughter, the Court will

 5   appoint an independent GAL to evaluate the settlement on her behalf. But if she is not,

 6   there will be nothing for the GAL to evaluate. The Motion to Appoint a guardian ad

 7   litem, Dkt. 49, is DENIED without prejudice.

 8                                      III. CONCLUSION

 9          The Motion for leave to file a supplemental statutory interpleader, Dkt. 50, is

10   GRANTED. The Motion to seek ARCP 90.2 approval, Dkt. 52, is DENIED. The Motion

11   to appoint a guardian ad litem is DENIED without prejudice.

12          The parties shall meet and confer and file a short joint status report on the status of

13   efforts to resolve the paternity issue within 21 days.

14          IT IS SO ORDERED.

15          Dated this 14th day of June, 2021.

16

17

18
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

19

20

21

22


     ORDER - 21
